DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 9-20 in the reply filed on 16 December 2020 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 10, 12-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 2002/0042980 (hereinafter “Seifert”).Regarding claims 1, 2, and 13 	Seifert teaches a hollow body (panel assembly) comprising at least two blanks (first and second sheet materials) being sealingly together (abstract), which corresponds to the two blanks (first and second sheet materials) are formed to define a panel shape.  Seifert teaches the at least two blanks includes an outer skin blank (first sheet material) 12 and an inner carcase blank (second sheet material) 13 (Figure 1 and paragraph [0026]).  Seifert also teaches before being placed in an IHF tool 1 the blanks 12, 13 are prefixed by means of adhesive strips (second sheet material bonded to the first sheet material by a plurality of bonds) on the inside of the outer skin blank 12, on the edge formed front and back surfaces (the plurality of bonds being arranged in a pattern to define a closed perimeter region between the first and second sheet materials 12, 13) (paragraph [0026]).  Seifert teaches the blanks 12, 13 being sealingly held together forms a cavity 17 (open perimeter region forming a cavity) formed therebetween (paragraph [0028] and Figure 1). 	Seifert teaches a forming medium (filler material) is delivered into the internal cavity (open perimeter region) 17 of the hollow body 9 between the blanks 12, 13 (paragraph [0033]).  Seifert teaches the cavity 17 is not present between the blanks 12, 13 at a region of the aforementioned edge, which is also taught as being a region of the end border and side flanks 14 of the blanks (Figure 1 and paragraph [0035]), which corresponds to the closed perimeter region between the first and second sheet materials remains vacant of the filler material. 	Seifert teaches the forming medium (filler material) includes both fluids and also Regarding claim 6 	In addition, Seifert teaches the adhesive strips (plurality of bonds) also serve to seal the blanks together and to absorb vibrations and to avoid corrosion between the blanks (paragraph [0026]), which corresponds to the plurality of bonds defines a pattern forming the open perimeter region and the closed perimeter region, and wherein the plurality of bonds further defines the structural load path.Regarding claim 7	In addition, Seifert teaches the two blanks (first and second sheet material) are preferably made of a sheet metal, such as steel (paragraphs [0007] and [0053]).Regarding claims 10 and 18 	In addition, Seifert teaches processing steps for forming the hollow body include clinching the flanks (closed perimeter region) 14 to connect the blanks 12, 13 by means of individual punches 18, which introduces relatively large apertures (holes) in the blanks (paragraph [0037]), where the use of large apertures therein are suitable for the  12, 13.Regarding claim 12	In addition, Seifert teaches the hollow body is used to form different elements, such as for example automobile hoods and doors (abstract), which corresponds to at least a vehicle structural component or a vehicle support.Regarding claim 14 	In addition, Seifert teaches the blanks 12, 13 are disposed against each other in contacting engagement in the area of the side flanks 14 (closed perimeter region) located on the edges of the hollow body (paragraph [0027] and Figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seifert as applied to claims 1 and 13 above, and further in view of United States Patent Number 4,923,057 (hereinafter “Carlson”).Regarding claims 3-5, 15, and 16 	The limitations of claims 1 and 13 have been set forth above.  In addition, Seifert teaches the forming media comprises fluids, gases, and foams which impart favorable damping or vibrational properties to the entire component (paragraph [0033]).  Seifert is silent with regards to specific fluids, gases, and/or foams, therefore, it would have been necessary and thus obvious to look to the prior art for conventional materials.  Carlson provides this conventional teaching showing that it is known in the art to use a controllable electrorheological fluid (filler material) included in a composite structure element which is operatively contained in a region between containment layers and has shear and tensile modulus properties which vary with an electric field applied thereto Id).  Carlson teaches changes in the voltage (control signal) applied by a power source 16 vary the electric potential between conductive containment layers 12 and hence the electric field across the electrorheological fluid 14. In this manner, the mechanical behavior (physical properties) of elements 10a-10d may be variably controlled by changes in the complex moduli of the electrorheological fluid 14 (column 7, lines 55-66), which corresponds to a filler material being controllable in response to a control signal to change a physical property between a first state and a second state, the filler material is repeatably controllable between the first state and the second state. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fluid of the forming media of Seifert from the electrorheological fluid of Carlson motivated by the expectation of successfully practicing the invention of a filler material useful in a composite structure element where vibration control is desired.
Claims 9, 11, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seifert as applied to claims 1 and 13 above.Regarding claims 9 and 17 	The limitations for claims 1 and 13 have been set forth above.  In addition, Seifert does not explicitly teach each of the blanks (first sheet material and the second sheet material) includes a thickness between the range of 0.1 mm and 15.0 mm.  However, it would have been obvious to one having ordinary skill in the art at the time of the 14 region (paragraph [0027] and Figure 1) and have enough strength to be useful in automobile applications (abstract), as required by Seifert.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).Regarding claims 11 and 19 	The limitations for claims 1 and 13 have been set forth above.  In addition, Seifert does not explicitly teach the open perimeter region includes an interior height between the range of 0.1 mm and 50.0 mm.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine appropriate dimensions (including the height) of the cavity 17 using nothing more than routine experimentation based on the amount of the forming medium (filler material) required to yield a hollow body having sufficient damping or vibrational properties (paragraph [0033]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Seifert, and further in view of Carlson.Regarding claim 20	Seifert teaches a hollow body (panel assembly) comprising at least two blanks (a first sheet and a second sheet) being sealingly together (abstract), which corresponds 12 and an inner carcase blank (a second sheet) 13 (Figure 1 and paragraph [0026]).  Seifert also teaches before being placed in an IHF tool 1 the blanks 12, 13 are prefixed by means of adhesive strips (second sheet bonded to the first sheet by a plurality of bonds) on the inside of the outer skin blank 12, and on the edge of the front and back surfaces (the plurality of bonds being arranged in a pattern to define a closed perimeter region between the first and second sheets 12, 13) (paragraph [0026]).  Seifert teaches the blanks 12, 13 being sealingly held together forms a cavity 17 (open perimeter region forming a cavity) formed therebetween (paragraph [0028] and Figure 1).	Seifert teaches a forming medium (filler material) is delivered into the internal cavity 17 of the hollow body 9 between the blanks 12, 13 (paragraph [0033]).  Seifert also teaches the forming medium (filler material) comprises fluids, gases, and foams which impart favorable damping or vibrational properties to the entire component (Id), which corresponds to the open perimeter region defines a structural load path for transmitting a force between a first location and a second location. 	Seifert is silent with regards to specific fluids, gases, and/or foams, therefore, it would have been necessary and thus obvious to look to the prior art for conventional materials.  Carlson provides this conventional teaching showing that it is known in the art to use a controllable electrorheological fluid (filler material) included in a composite structure element which is operatively contained in a region between containment layers and has shear and tensile modulus properties which vary with an electric field applied thereto (abstract).  Carlson also teaches the composite structures may be included in a Id).  Carlson teaches changes in the voltage (control signal) applied by a power source 16 vary the electric potential between conductive containment layers 12 and hence the electric field across the electrorheological fluid 14. In this manner, the mechanical behavior (physical properties) of elements 10a-10d may be variably controlled by changes in the complex moduli of the electrorheological fluid 14 (column 7, lines 55-66), which corresponds to a filler material being controllable in response to a control signal to change a physical property between a first state and a second state.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fluid of the forming media of Seifert from the electrorheological fluid of Carlson motivated by the expectation of successfully practicing the invention of a filler material useful in a composite structure element where vibration control is desired.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783